

116 S2593 PCS: End Government Shutdowns Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar  No. 242116th CONGRESS1st SessionS. 2593IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Portman introduced the following bill; which was read the first timeOctober 15, 2019Read the second time and placed on the calendarA BILLTo amend title 31, United States Code, to provide for automatic continuing resolutions.
	
		1.Short
 titleThis Act may be cited as the End Government Shutdowns Act.
		2.Automatic
			 continuing appropriations
			(a)In
 GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
				
					1311.Continuing
				appropriations
 (a)(1)If an appropriation measure for a fiscal year with respect to a program, project, or activity is not enacted before the beginning of such fiscal year and a bill or joint resolution making continuing appropriations is not in effect with respect to the program, project, or activity, there are appropriated such sums as may be necessary to continue the program, project, or activity if funds were provided for the program, project, or activity in the preceding fiscal year—
 (A)in the corresponding appropriation Act for such preceding fiscal year; or
 (B)if the corresponding appropriation bill for such preceding fiscal year did not become law—
 (i)in a bill or joint resolution making continuing appropriations for such preceding fiscal year; or
 (ii)under this section. (2)(A)Except as provided in subparagraph (B), appropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of—
 (i)100 percent of the rate of operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year;
 (ii)in the absence of such an Act, 100 percent of the rate of operations provided for such program, project, or activity pursuant to a bill or joint resolution making continuing appropriations for such preceding fiscal year;
 (iii)in the absence of such a bill or joint resolution, 100 percent of the rate of operations provided for such program, project, or activity under this section for such preceding fiscal year; or
 (iv)100 percent of the annualized rate of operations provided for in the most recently enacted bill or joint resolution making continuing appropriations for part of a fiscal year.
 (B)For entitlements and other mandatory payments whose budget authority was provided for the previous fiscal year in appropriations Acts, under a law other than this section providing continuing appropriations for such previous year, or under this section, and for activities under the Food and Nutrition Act of 2008, appropriations and funds made available during a fiscal year under this section shall be at the rate necessary to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act.
 (3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a bill or joint resolution making continuing appropriations for such program, project, or activity becomes law, as the case may be.
 (4)Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(1)) and the timetable in section 254(a) of such Act (2 U.S.C. 904(a)), for any fiscal year for which appropriations and funds are made available under this section, the final sequestration report for such fiscal year pursuant to section 254(f)(1) of such Act (2 U.S.C. 904(f)(1)) and any order for such fiscal year pursuant to section 254(f)(5) of such Act (2 U.S.C. 901(f)(5)) shall be issued—
 (A)for the Congressional Budget Office, 10 days after the date on which all regular appropriation Acts for such fiscal year or continuing appropriations through the end of such fiscal year have been enacted; and
 (B)for the Office of Management and Budget, 15 days after the date on which all regular appropriation Acts for such fiscal year or continuing appropriations through the end of such fiscal year have been enacted.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..
			(b)Clerical
 AmendmentThe table of sections of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:
				1311. Continuing
				appropriations..October 15, 2019Read the second time and placed on the calendar